Citation Nr: 0518793	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-07 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for ocular histoplasmosis 
with subsequent loss of vision, right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from June 1968 to June 
1970.  Service in Vietnam is indicated by the evidence of 
record.

In a March 2002 rating decision, the RO, inter alia, denied 
the veteran's claim of entitlement to service connection for 
an eye disability characterized as ocular histoplasmosis with 
subsequent loss of vision, right eye.  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in June 2002.

In April 2005, the Board sought a medical opinion with regard 
to this case.  
Two opinions were thereafter received.  On June 15, 2005, the 
veteran and his representative were furnished with copies of 
these opinions, and were provided with an opportunity to 
respond.  A brief in response dated June 22, 2005 was 
received from the veteran's representative.


FINDING OF FACT

The medical evidence is in equipoise as to whether the 
veteran's current ocular histoplasmosis with subsequent loss 
of vision, right eye, is the product of his military service, 
which includes service in Vietnam.




CONCLUSION OF LAW

Ocular histoplasmosis with subsequent loss of vision, right 
eye, was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an eye 
disability that has been characterized as ocular 
histoplasmosis with subsequent loss of vision, right eye.  He 
specifically alleges that this disability was caused by his 
exposure to histoplasmosis while serving in Vietnam. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating action issued in this case in May 
2003, and by the statement of the case issued in March 2002, 
by the statement of the case issued in June 2002, and by the 
supplemental statement of the case issued in December 2004, 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

Crucially, a letter was sent to the veteran in August 2002 
that were specifically intended to address the requirements 
of the VCAA with reference to the veteran's claim.  The 
letter explained to the veteran that the RO was processing 
his claim, and the evidentiary requirements pertinent 
thereto.  It specifically set forth the criteria by which 
service connection can be established.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the veteran was informed that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claims, such as medical records, employment records, or 
records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's August 2002 letter informed the veteran that he was 
to give VA enough information about his records so that VA 
could request them from the person or agency that has them.  
He was furnished with VA Form 21-4142, Authorization to 
Release Information to the Department of Veterans Affairs.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the August 2002 letter, he was 
advised that he should provide "current or past medical 
evidence that would support your contention that your 
histoplasmosis is the result of your Vietnam service."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
August 2002 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  Although the RO furnished the veteran with such 
notice in August 2002, subsequent to its initial denial of 
his claim in March 2002, the Board finds that the Pelegrini 
requirement was nonetheless satisfied in this case.  The 
veteran's claim was reviewed by the RO subsequent to its 
furnishing of VCAA notice requirements to the veteran, as 
reflected by the supplemental statement of the case issued in 
December 2004.  Moreover, he has been accorded ample 
opportunity to submit evidence and argument after receiving 
VCAA notice.  

The Court also held in Pelegrini that, under the notice 
provision of the VCAA, VA must provide notice that informs a 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  As discussed above, 
the record demonstrates that the veteran in this case was 
apprised, with regard to his claim, of the evidence that was 
necessary to substantiate that claim, of the evidence that VA 
would seek to provide, of that which the claimant was 
expected to provide, and that the claimant was to provide any 
evidence in his possession that pertained to the claim.  

The Board further notes that the actions of the RO in 
furnishing the veteran with notice of the veteran's and VA's 
obligations under the VCAA obviate any potential prejudice to 
the veteran that would result from any failure by VA to 
follow the letter, rather than the spirit, of the law.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005) [an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect so that the error 
affects the essential fairness of the adjudication].  It must 
also be noted that any failure in the instant case to adhere 
to the requirements of the VCAA results in no prejudice to 
the veteran, in view of the favorable decision rendered 
herein.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records, as well as the records of post-
service medical treatment.  The veteran was accorded a VA 
examination during the course of this appeal.  In addition, 
VA sought, and obtained, medical opinions that specifically 
address the matters critical to the veteran's claim.



The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
offered, and declined, the opportunity to present testimony 
at a hearing either before a member of the Board or at the 
RO.  He has not indicated the existence of any other evidence 
that is relevant to his appeal.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claims, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claims.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA, 
without any prejudicial error that would affect the essential 
fairness of this adjudication; see Mayfield, supra.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual background

The veteran's service medical records do not indicate the 
presence of any right eye disability during his period of 
service.  The report of his separation medical examination, 
dated in June 1970, shows that his eyes were clinically 
evaluated as normal, that an ophthalmoscopic examination was 
normal, and that distant vision was recorded as 20/20, 
bilaterally.  On a report of medical history prepared at that 
time, he denied having, or ever having had, eye trouble.  

A September 1976 statement by a private physician noted 
complaints of a right eye "spot" of two month's duration, 
with distorted vision.  On examination, a right eye lesion 
was discerned, and a diagnosis of ocular histoplasmosis 
syndrome was rendered.  

The report of an October 2001 VA eye examination indicates 
diagnoses to include right eye vision loss secondary to 
histoplasmosis; an addendum to this report indicates that the 
occurrence of histoplasmosis is dependent on geography, with 
the examiner noting that a majority of residents of the 
Mississippi valley are exposed to histoplasmosis.

At the Board's request, the veteran's claims file was 
forwarded to a medical expert so as to obtain an opinion, 
based on a review of the evidence, as to whether it was as 
least as likely as not that the veteran's currently diagnosed 
presumed ocular histoplasmosis was related to his period of 
active service, which included service in Vietnam.  Although 
only one opinion was sought, two opinions were in fact 
received.  One opinion, dated in May 2005, states in 
pertinent part as follows:

. . . The veteran resided in a geographic area 
of the United States (the Midwest) which is 
endemic for Histoplasmosis, prior to his time 
in service in Vietnam, and returned to the 
same locale in the United States after being 
discharged from the military in 1970.  
Histoplasmosis has been reported in Southeast 
Asia, but is not endemic to the area.  
However, while in Vietnam, the veteran had a 
high likelihood of exposure to Histoplasmosis 
spores while engaging in his service related 
duties.  These spores are most often found 
accumulated in droppings from chickens, 
pigeons, birds and bats in warm, moist 
conditions, such as those found while digging 
trenches.

Asymptomatic ocular involvement with 
Histoplasmosis infection can occur within a 
few weeks of infection, when the granulomatous 
inflammatory masses compromise layers of the 
retina.  This generally results in subtly 
observable clinical signs that heal without 
complications and are asymptomatic to the 
patient.  It is not until the macula region of 
the eye becomes involved that severe vision 
loss can ensue.  The macula involvement 
typically occurs through various stages.  The 
presentation of the macula stages can lag 
behind systemic infection by decades.

. . . .

This veteran was in Vietnam from November 1968 
to March of 1969, a total of five months, at 
which time he was exposed to soil 
contaminants.  His macula involvement occurred 
approximately 7 years later, which could 
correlate with his time in service.  The 
likelihood of infection occurring during his 
time in Vietnam, while exposed to soil 
contaminants, is at least as likely as it 
occurring while he was living in his residence 
in the United States.

The second opinion, which is undated, states in pertinent 
part as follows:

. . . The fact that this veteran resided in an 
endemic region would intuitively suggest that 
infection/exposure occurred within the United 
States.  Histoplasmosis, although endemic to 
the [Mississippi and Ohio River valleys] of 
the United States, is found all over the 
world.

Diagnosis of ocular histoplasmosis was made in 
1976, 6 years after returning from Vietnam.  
This evidence further supports infection 
occurring at a later stage although there is 
evidence of "reactivation of latent 
infection" in individuals who had documented 
infection in the past and later became 
immunosuppressed. . . .

In summary the most likely scenario is that 
secondary to veteran's geographic residence, 
infection/exposure to Histoplasma capsulatum 
occurred in the United States.

Analysis

The medical evidence shows that an eye disability 
characterized as ocular histoplasmosis with loss of right eye 
vision is currently manifested; the report of the October 
2001 VA examination indicates a diagnosis to that affect.  
Hickson element (1), a current disability, is satisfied.  

The veteran's service medical records do not show that an eye 
disorder was manifested during service, and the veteran does 
not appear to so contend. Hickson element (2) is not met with 
respect to in-service disease.  With respect to in-service 
injury, the veteran contends that he was exposed to 
histoplasmosis in Vietnam, and this is to some extent 
confirmed by the expert medical opinions (in the sense that 
the opinions note that histoplasmosis is found all over the 
world).

Turning to crucial element (3), medical nexus, the question 
which must be answered is whether the veteran acquired 
histoplasmosis in Vietnam or back home in Missouri.  Both 
medical opinions state that histoplasmosis is "endemic" in 
the American midwest, in particular the Mississippi River 
valley.  

There is of record a  medical opinion wherein it was 
concluded that it was at least as likely as not that the 
veteran's histoplasmosis infection occurred while he was in 
Vietnam.  The second medical opinion posits a contrary 
conclusion, stating that "the fact that thus veteran resided 
in an endemic region would intuitively suggest that 
infection/exposure occurred within the United States."

In essence, it is unknowable exactly where the veteran 
acquired histoplasmosis.  The Board finds that the evidence 
in this case, amounting to one opinion indicating that 
histoplasmosis was acquired in Vietnam and the other opinion 
indicating that it was acquired back home in Missouri, is in 
equipoise.  Under such circumstances, and service connection 
for this disability is granted.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for ocular histoplasmosis with subsequent 
loss of vision, right eye, is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


